DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment, filed 05/10/2022, was reviewed and found multiple errors as followings:
(1) Original claims 36 and 37, each depends on itself;
(2) Original claim 41 was accidentally deleted (compared to the amendment filed on 05/10/2022); 
(3) Original claim 35 contains multiple periods (two claims combined).
 	Therefore, the application has been amended as follows:
35. (Currently Amended) The communication system of claim 31, wherein the communication system maintains historical records of each participant of the video communication session, and wherein the action provides a service to at least one participant based on the sensed context and the historical records
36. (Currently Amended) The communication system of claim [[36]]31, wherein the image is either a still frame or a video frame, wherein the context sensed is during the video communication session, and wherein the email is determined based on a result of a recognition algorithm processing the context sensed.
37. (Currently Amended) The communication system of claim [[37]]36, wherein a virtual assistant presents visual content of interest during the video communication session based on the sensed context.
41. (Previously Presented) The method of claim 26, wherein the second context is an amount of conversation during the communication session.

End of EXAMINER’S AMENDMENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: June 2022